34 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Kenneth McELDOWNEY, Jr., Plaintiff-Appellant,v.NATIONAL CONFERENCE OF BAR EXAMINERS, Defendant-Appellee.
No. 94-55036.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.*Decided Aug. 9, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
James Kenneth McEldowney, Jr. appeals pro se the district court's dismissal of his action against the National Conference of Bar Examiners ("NCBE") seeking damages for breach of contract and negligence.  The district court held that McEldowney failed to state a claim upon which relief may be granted because (1) he was not a third-party beneficiary to a contract between the NCBE and the Committee of Bar Examiners of the State Bar of California, and (2) his negligence claim was barred by the applicable statute of limitations.   See McEldowney v. National Conference of Bar Examiners, 837 F.Supp. 1062, 1064-65 (C.D.Cal.1993).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  For the reasons stated in the district court's well-reasoned opinion, we affirm the district court's judgment.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3